DETAILED ACTION
This Final action is responsive to communications: 11/02/2022.
Applicant amended claims 3, 5, 6-7, and 10; cancelled none. Claims 1-10 are pending. Claims 1 and 6 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaecher et al. (US 6,434,736 B1).
Regarding independent claim 1, Schaecher teaches a semiconductor memory device (Fig. 3 memory device designed  “…based on a worst case timing scheme…”) comprising: 
a plurality of word lines; a bit line; a plurality of memory cells connected to the bit line and one of the plurality of word lines (see Fig. 3: 10 memory array); 
a sense amplifier (Fig. 3: 360), connected to the bit line (see Fig. 3: 360 and array connection); and 
a control portion (Fig. 3 decoders, control circuitry employing “location based timing scheme”, see col. 4, line 63) configured to control timing of activating the sense amplifier (col. 4, lines 63-67, col. 5, lines 1-7: “…sense amplifier enable signal for the memory cell is timed based on the corresponding region access time requirement…”. See also, col. 2, lines 6-20 ), 
wherein when a position of an activated word line among the plurality of word lines is closer to the sense amplifier, the control portion controls the timing of activating the sense amplifier to be delayed more (Fig. 4 in context of col. 4, lines 4-21: “…sense amplifier enable SAE signal 325 is based on the worst case read timing approximation…”. Fig. 4: SAE signal time is delayed in region closer to sense amplifier using “conventional” teachings used in Fig. 3, Fig. 4).

Regarding claim 2, Schaecher teaches the semiconductor memory device as claimed in claim 1, wherein according to a signal representing the activated word line among the plurality of the word lines, the control portion controls the timing of activating the sense amplifier (See Fig. 2: word line signals of 2 cell vs. 4 cell. See col. 4, lines 22-40: row address is used to determine the region with best case and worst case read timing).

Regarding claim 3, Schaecher teaches the semiconductor memory device as claimed in claim 1, wherein the control portion comprises: 
a circuit portion (dummy columns, decoders, control circuitry employing “location based timing scheme”, see col. 4, line 63) configured to delay a signal for activating the sense amplifier when a signal for activating one of the plurality of word lines is input, 
such that when the position of the one word line is closer to the sense amplifier, the timing of activating the sense amplifier is delayer more (col. 4, lines 4-40, lines 63-67, col. 5, lines 1-7)

Regarding claim 4, Schaecher teaches the semiconductor memory device as claimed in claim 1, wherein when the plurality of word lines are classified into a plurality of groups according to the distance between the plurality of word lines and the sense amplifier (col. 4, lines 4-40, lines 63-67, col. 5, lines 1-7), 
the control portion controls the timing of activating the sense amplifier based delay amount set for the group which the activated word line among the plurality of word lines is classified into, such that the set delay amount is greater as the distance between the group and the sense amplifier is shorter (Fig. 4 in context of col. 4, lines 4-40, lines 63-67, col. 5, lines 1-7).

Regarding claim 5, Schaecher teaches the semiconductor memory device as claimed in claim 4, wherein information used to identify the group which the activated word line among the plurality of word lines is classified into comprises a signal representing the activated word line among the plurality of word lines (See also, col. 2, lines 6-20).

Regarding independent claim 6, Schaecher teaches a semiconductor memory device (Fig. 3 memory device designed  “…based on a worst case timing scheme…”) comprising: 
a plurality of word lines divided into a plurality of groups ( regions closer to sense amp with fast access time and regions farther from sense amp with slow access time. See col. 4, lines 63-67, col. 5, lines 1-7: “…sense amplifier enable signal for the memory cell is timed based on the corresponding region access time requirement…”. See also, col. 2, lines 6-20 ); 
a first bit line (Fig. 3: bit line in array); a plurality of memory cells connected to the first bit line and one of the plurality of word lines (see Fig. 3: 10 memory array); a first sense amplifier  (Fig. 3: 360) connected to the first bit line (see Fig. 3); and 
a control portion (Fig. 3 decoders, control circuitry employing “location based timing scheme”, see col. 4, line 63) configured to receive a row address signal (address signal associated with cell) and determine which group a to-be-activated word line among the plurality of word lines belongs to according to the row address signal (see col. 4, lines 22-40: row address is used to determine the region with best case and worst case read timing. See also, illustrated concepts explained in col. 5, lines 20-37: four “regions” are defined by XC0-XC3), 
wherein when a position of the group of the to-be-activated word line is closer to the first sense amplifier, the control portion controls timing of activating the first sense amplifier to be delayed more (Fig. 4 in context of col. 4, lines 4-21: “…sense amplifier enable SAE signal 325 is based on the worst case read timing approximation…”. Fig. 4: SAE signal time is delayed in region closer to sense amplifier using “conventional” teachings used in Fig. 3, Fig. 4).

Regarding claim 7, Schaecher teaches the semiconductor memory device as claimed in claim 6, wherein the control portion comprises: a circuit portion configured to delay a signal for activating the first sense amplifier when the row address signal, such that when the position of the group of the to-be-activated word line is closer to the first sense amplifier, the timing of activating the first sense amplifier is delayer more.
(see claim 3 rejection analysis)

Regarding claim 8, Schaecher teaches the semiconductor memory device as claimed in claim 6, further comprising:  a second bit line; and a second sense amplifier connect to the second bit line (Fig. 3: sense components in 360), wherein when the position of the group of the to-be-activated word line is closer to the second sense amplifier, the control portion controls timing of activating the second amplifier to be delayed more (Fig. 2: distance and associated RC delay is measured from I/O or sense circuitry and thus the limitation is met. See col. 2, lines 6-20 and col. 4, lines 4-21)  .

Regarding claim 9, Schaecher teaches the semiconductor memory device as claimed in claim 8, wherein the plurality of memory cells are arranged as an array, the first sense amplifier is disposed on a first side of the array, and the second sense amplifier is disposed on a second side of the array opposite to the first side (Fig. 3: sense component in left side of array and sense component in right side of array. See Fig. 3 in context of claim 7: plurality of sense amplifiers).

Regarding claim 10, Schaecher teaches the semiconductor memory device as claimed in claim 8, wherein the plurality of word lines extend in a first direction,  the first and second bit lines extend in a second direction, and the second direction is perpendicular to the first direction (limitation is known to ordinary skill in the art since bit lines and word lines are perpendicular to each other. See Fig. 3 structure and  sense component in left side of array and sense component in right side of array and associated bit liens and word lines).





Response to Arguments
	Based on amendment 11/02/2022, previous Title objection is being withdrawn.
Based on amendment 11/02/2022, claim 3, 5-6 objections are withdrawn.
Based on amendment 11/02/2022, claim 10 objections are withdrawn.

	Applicant argues that claim 1 anticipation rejection over Schaecher et al. (US 6,434,736 B1) is not proper because prior art does not teach "...when a position of an activated word line among the plurality of word lines is closer to the sense amplifier, the control portion controls the timing of activating the sense amplifier to be delayed more..." and to support the argument applicant presents arguments in pages 9-16
Applicant's arguments filed have been fully considered but they are not persuasive because arguments are NOT directed to CONVENTIONAL teachings of Figure 3 to Figure 4 presented in the non-final rejection. Conventional teachings are different from the Embodiment Fig. 6-Fig. 8 teachings and  the rejection does not rely upon the new teachings. See rejection and illustration in the following:


    PNG
    media_image1.png
    508
    622
    media_image1.png
    Greyscale

According t conventional teachings, delay is calculated from the data available timing to the worst case timing and thus delay 1 is longer than delay 2 as illustrated above.
Applicant has not argued substantively against dependent claims or other claim limitations and previous rejections are relied upon.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Yasuda (US 2010/0265778 A1): Fig. 1-Fig. 18 and associated disclosure applicable for all claims.
Prior art teaches a sense amplifier that is activated in response to a sense amplifier enable signal SAE, and a sense amplifier control circuit that generates the sense amplifier enable signal SAE. In this device, the more distant the word line WL is from the sense amplifier, the longer the sense amplifier control circuit sets the delay time of the sense amplifier enable signal SAE so that the more distant the word line WL is from the sense amplifier, the later the sense amplifier is activated.
KATOCH (US 2019/0392876 A1): Fig. 1-Fig. 7 and associated disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825